Title: From Thomas Jefferson to Gulian Ludlow, 5 September 1824
From: Jefferson, Thomas
To: Ludlow, Gulian


Sir
Monticello
Sep. 5. 24.
I have desired my Correspdt in Richmd Colo B. Peyton to remit you the sum of 1208.20, to wit 125.D. a year’s interest and 1083. 20 on account of the principal I owe to Messrs V. Staphorsts of Amstdm. this leaves I believe exactly 1000. of principal still due and to be pd the ensuing year with intermediate interest. I have been later in doing this than I expected, having been later than was expected in getting my produce down the river to market, and this is the  regular resource of a farmer and tobacco maker. hoping  it will get safe to hand, I tender you the assurance of my esteem & respectTh: J.